

EXHBIT 10.31




bordencontractv5image1.jpg [bordencontractv5image1.jpg]
Developing Classic
New Communities










February 28, 2018


Paul J. Borden    
1903 Wright Place
Suite 220
Carlsbad, California 92008


Dear Paul,


On behalf of our Board of Directors, I am pleased to offer you the officer
position of Vice Chairman of HomeFed Corporation (“HomeFed”) effective February
28, 2018. As Vice Chairman, you shall have the authority and responsibilities
normally associated with such officer position and such additional authority and
responsibilities as may be assigned to you from time to time by the Board of
Directors of HomeFed. This agreement will govern the terms of our relationship
through December 31, 2019 (the “Term”).


I.    Compensation.


A.
During the Term of this agreement, you will continue to receive an annual salary
of $398,585.



B.
For fiscal years 2018 and 2019, you may receive a bonus determined by the
Compensation Committee of the Board of Directors of HomeFed in its sole and
absolute discretion.



C.
HomeFed will continue to reimburse you for the cost of your apartment located in
San Diego (or such future residence as agreed to by HomeFed) and the cost of
utilities associated with such through October 31, 2018. After October 31, 2018,
HomeFed will no longer reimburse you for such costs.



D.
In addition, you will continue to retain business and personal use of the 2014
Audi in your possession (or such replacement vehicle as determined between you
and HomeFed) through December 31, 2019. HomeFed will continue to pay for the





--------------------------------------------------------------------------------




maintenance, fuel, insurance and other operating costs of the vehicle through
December 31, 2019. After December 31, 2019, HomeFed will no longer provide you a
vehicle or pay for such operating costs.
E.
HomeFed also agrees to pay or reimburse you for your travels to and from your
primary residence in New Jersey in accordance with past practices through
December 31, 2018. After December 31, 2018, any such travel will only be
reimbursed by HomeFed if such travel is at the request of HomeFed and otherwise
meets the requirements of Subsection F of this Section I.

F.
During the Term, HomeFed will reimburse you for ordinary business travel
expenses incurred by you while conducting business on behalf and at the request
of HomeFed.



G.
You and HomeFed agree that the value of certain of the benefits listed in
Subsections C, D and E of this Section I will be attributable to you as income
under applicable federal and state tax laws (“Deemed Income”). HomeFed agrees
that, for calendar years 2018 and 2019, in addition to any bonus otherwise
payable to you pursuant to Subsection I.B. above, to pay you a bonus in an
amount that, after deducting taxes on such additional bonus, will equal the
amount of the taxes due by you on such Deemed Income.



H.
The options and restricted stock units previously granted to you shall remain
subject to their existing terms; provided however, HomeFed will recommend to the
Board of Directors that your right to exercise your employee option to purchase
15,000 shares of HomeFed common stock be accelerated to become immediately
exercisable and that the expiration date remain at August 4, 2022.



II.    Termination.


This agreement may be terminated by you or HomeFed at any time with or without
Cause (as defined in Exhibit A). If HomeFed terminates this agreement without
Cause prior to the end of the Term, you will continue to receive the following
amounts: (i) annual salary pursuant to Subsection A of Section I through the end
of the Term; (ii) apartment costs pursuant to Subsection C of Section I through
October 31, 2018; (iii) automobile costs pursuant to Subsection D of Section I
through December 31, 2019; (iv) travel costs pursuant to Subsection E of Section
I through the date of termination and (v) tax gross up bonus pursuant to
Subsection G of Section I for calendar years 2018 and 2019. If you resign or
otherwise terminate this agreement for any reason prior to the end of the Term,
or if HomeFed terminates this agreement for Cause, HomeFed will have no
obligation to pay you any of the amounts pursuant to Section I beyond the date
of such resignation or termination of this agreement.


III.    Other Matters.






--------------------------------------------------------------------------------




A.
Your employment will continue to be subject to HomeFed’s policies, which may be
amended from time to time. As a condition of your employment, you must review
and comply with all of HomeFed’s policies.



B.
This agreement constitutes the entire agreement between you and HomeFed with
respect to the subject matters in this agreement, and supersedes all prior or
contemporaneous negotiations, promises, agreements and representations, all of
which have become merged and integrated into this agreement. The provisions in
this agreement are severable. Any provisions in this agreement held to be
unenforceable or invalid in any jurisdiction shall not affect the enforceability
of the remaining provisions. In addition, any provision of this agreement held
to be excessively broad as to degree, duration, geographical scope, activity or
subject, shall be construed by limiting and reducing it to be enforceable to the
extent compatible with the applicable law.



C.
This agreement shall be governed by, and construed in accordance with, the laws
of the State of New York, without giving effect to its principles or rules of
conflicts of laws, to the extent that such principles or rules would require or
permit the application of the law of another jurisdiction. You hereby consent to
an arbitration proceeding with respect to matters related to your employment or
this agreement in the Borough of Manhattan in the State of New York, or if the
parties are permitted to bring such action in a state or federal court, then you
hereby consent to the personal jurisdiction of the state and federal courts
sitting in the City and State of New York with respect to matters related to
your employment or this agreement, and agree that any action with respect
thereto shall be brought in such courts.



D.
HomeFed’s rights under this agreement shall inure to the benefit of HomeFed’s
successors and assigns. This agreement is not assignable by you.



If the above terms are acceptable to you, I request that you signify your
acceptance of the terms of this agreement by signing, dating and returning to
me.


Sincerely,


/s/ Joseph S. Steinberg
______________________
Joseph S. Steinberg
Chairman


    
 


Agreed and Accepted:


/s/ Paul J. Borden




--------------------------------------------------------------------------------




_______________________________                Dated: February 28, 2018
Paul J. Borden




--------------------------------------------------------------------------------






Exhibit A


Definition of Cause


    
“Cause” shall mean your:


(A)
material breach of any written agreement between you and HomeFed, its
subsidiaries or affiliates;

(B)
violation of any policy or procedure of HomeFed that could result in harm to
HomeFed, its employees or its or their reputation;

(C)
violation of any HomeFed policy against discrimination or harassment;

(D)
violation of any federal, state, local, or foreign securities law, rule, or
regulation or any rule or regulation of any securities exchange or association
or other regulatory or self-regulatory body or agency;

(E)
arrest for, conviction of, or plea of guilty or nolo contendere to, a crime that
could result in harm to HomeFed, its employees or its or their reputation;

(F)
engaging in criminal, illegal, dishonest, immoral, or unethical conduct related
to your employment at HomeFed;

(G)
engaging in any act constituting a breach of fiduciary duty, gross negligence,
or willful misconduct in connection with your employment; or

(H)
refusal or failure to comply with any of the reasonable directions of or
procedures established by the Board of Directors of HomeFed, a Committee of the
Board of Directors of HomeFed or your supervisor (unless such directions would
result in the commission of an act that is illegal or unethical).









